220 F.2d 442
David S. McCULLOUGHv.Charles H. HILL and H. Lee Hill, Co-partners Doing Business under the Firm Name of Master Manufacturing Company.
No. 5104.
United States Court of Appeals, Tenth Circuit.
February 17, 1955.

Appeal from the United States District Court for the District of Kansas.
Claude A. Fishburn, Kansas City, Mo., and Emmet A. Blaes, Wichita, Kan., for appellant.
C. Earl Hovey, Kansas City, Mo., and Bonner & Bonner, Wichita, Kan., for appellees.
Before PHILLIPS, Chief Judge.


1
Docketed and dismissed on motion of appellees, for failure of appellant diligently to prosecute.